Citation Nr: 1819162	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  13-21 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a rating decision which declined to reopen a previously denied claim for service connection for a left knee disorder.  

The Veteran requested a videoconference hearing before the Board on his July 2013 VA Form I-9 substantive appeal.  Later he withdrew this request in an August 2013 VA Form I-9.  A Report of General Information dated in April 2014 confirmed his intention to withdraw his hearing request.  

In a June 2017 decision the Board reopened this claim and remanded this matter for further development.  Such has been completed and this matter is returned to the Board for further consideration.  

In January 2017 during the pendency of this appeal the Veteran filed a notice of disagreement (NOD) with an April 2016 rating decision which declined to reopen a previously denied claim for service connection for hearing loss.  The RO is noted to be working on this NOD and it is acknowledged as a pending claim in the electronic record.  This NOD also includes a claim for service connection for tinnitus which is referred to the RO for further consideration.  


FINDING OF FACT

A current left knee disorder did not have its clinical onset in service and is not otherwise related to active duty, to include the acute left knee sprain that resolved without residuals.  


CONCLUSION OF LAW

The criteria for service connection for a left knee disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303.  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303 (d) (2017). 

To establish service connection, a claimant must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation. In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability nearly contemporaneous to or at some point during a veteran's appeal.  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  Absent competent evidence of the existence of a disability, service connection cannot be granted. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Certain chronic diseases and cancers may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service treatment records (STRs) disclose that the Veteran was injured in service with a diagnosis of a left knee sprain of the medial collateral ligaments (MCL) in October 1970 that required casting but he recovered without complications by the end of November 1970 and was returned to full duty, with no mention of subsequent knee problems.  His February 1972 separation exam was negative for any findings or complaints of left lower extremity problems.  

Evidence includes private treatment records for low back pain with associated left leg pain from 1998 to 1999, although no specific knee disorder was noted.  In February 2000 the Veteran under a VA examination of the low back and right knee, with an incorrect history of an in-service fracture injury affecting his right knee;  no findings or history regarding the left knee were made.  

The results of an October 2010 MRI show a torn medial meniscus.  A letter from the Veteran's private doctor, dated December 2010, states that he felt that the old ACL injury and some of the current degenerative joint disease could be related to the injury in the military that the Veteran had mentioned to him.  The Veteran underwent arthroscopy of the left knee with a partial medial meniscectomy in December 2011 for the torn medial meniscus.  Also diagnosed was chondromalacia Grade II-III of the patellofemoral and medial joint of the left knee.  

In June 2011, the Veteran underwent a VA examination which did not include a review of the claims file but noted his stated history of injuring his knees in a fall, with casting and crutches, and subsequent issues with his knee hurting occasionally especially in cold, but later progressing to a point where the pain was constant, worse and accompanied by occasional buckling and constant swelling.  After examining the left knee which disclosed clinical findings of edema, tenderness, pain at rest, abnormal motion and pain at rest and X-ray findings of mild osteoarthritis with small joint effusion, the examiner diagnosed the same.  No etiology opinion was initially provided.

After subsequent review of the claims file, the VA examiner provided an opinion that, although there is documentation of a left knee sprain in October of 1970, based on the fact that there is not any additional documentation regarding left knee pain, the last military exam did not identify any left knee pain, additional documentation in 1998 and 2000 did not reflect any complaints of left knee pain, and the evidence of record is silent for any left knee condition until January 31, 2011 when the evidence shows a torn medial meniscus of the left knee, the examiner did not find that the current knee condition was related to service.  The examiner explained that if this latest left knee condition was connected to the incident in 1970, there would be a continuation of documentation of left knee pain and numerous knee treatments in providing relief from that pain. 

Further although VA records through 2017 are noted to include osteoarthritis of the knee in the problem lists, they do not include any opinion as to the etiology of this.  

The report of an October 2017 VA examination diagnosed a left knee medial meniscal tear and left knee arthritis with an initial date of diagnosis of October 2010.  Following examination the VA examiner opined that the Veteran's current claimed disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As rationale for the opinion, the VA examiner conceded that the Veteran has a debilitating issue with osteoarthritis of his left knee; however a direct cause and effect relationship cannot be established with a grade 1 MCL injury.  The Veteran was noted to have a concurrent diagnosis of primary osteoarthritis of the right knee and a history of left knee medial and lateral partial meniscectomy.  The examiner referenced a 1992 study in Arthroscopy (journal) which followed 136 patients following partial meniscectomy for isolated meniscal tears and at an average 8.5 years follow-up, more than 1 in 5 patients had had another knee operation, and 53% had osteoarthritis radiographic changes compared to 22% in a normal control knee.  The examiner noted that at the time of his partial meniscectomy, the Veteran already had arthritis changes but per plain radiographic findings on 10/20/2010, these were noted as "minimal left-sided medial joint space narrowing."  

The VA examiner could not ascertain whether the Veteran's partial meniscectomy has accelerated the left knee osteoarthritis and deferred any repeat imaging because it was expected to be redundant in confirming the diagnosis of left knee osteoarthritis.  Further the examiner noted that if an MCL sprain is the cause of osteoarthritis, the typical articular cartilage wear pattern will occur in the lateral joint line.  The earliest noted radiographs of a correct left knee of October 2010 showed minimal left-sided medial...joint space narrowing.  The VA examiner explained that when a medial ligament of the knee is stretched out or attenuated, it can be expected for more stress to be placed on the lateral aspect of the joint causing accelerated wear. This would cause the left knee alignment to be in valgus, which clinically is not seen.  

The strongest evidence for association of his active service injury with his current left knee symptoms was noted to be the favorable statement in the private progress notes dated 12/29/2010, which states " I feel the old injury to the ACL (anterior cruciate ligament) and some of the arthritis he has may very well be related to his injury that occurred in the military that he has mentioned to me."  The VA examiner however pointed to several factors of previous evidence review that weighed against this statement.   The MRI performed in October 2010 which mentioned cystic attenuation of the distal ACL, also said the fibers are intact.  Arthroscopic examination of the left knee performed in January 2011also described the ACL and it was intact.  The VA examiner stated that there is no evidence in the medical record that reflects an ACL tear.  The VA examiner concluded that it is very unlikely that a left knee healed Grade 1 MCL sprain could result in osteoarthritis and meniscal tear 40 years from injury. 

Upon review of the evidence the Board finds that the preponderance of the evidence is against a grant of service connection for a left knee disorder.

The Board places significant weight on the findings and opinion of the October 2017 VA examination opinion which considered the relevant medical evidence and history of the left knee MCL sprain injury in service and concluded that the Veteran's diagnosed left knee medial meniscal tear and left knee arthritis were not caused by any incident in service, including the in-service injury.  The examiner provided a rationale for this conclusion and also found that the degenerative disease was not manifested until 2010, decades after service.  This finding is supported by the medical evidence showing no evidence of degenerative findings until that year. The 2017 examiner's rationale included a discussion of medical literature to support the opinion.  

As for favorable medical evidence, the December 2010 private progress note which stated that the old injury to the Veteran's anterior cruciate ligament (ACL) "may very well be related to his injury" incurred in the military is stated in speculative terms (may very well be), lacks the specificity needed to be persuasively probative, and is unaccompanied by rationale.  Thus it lacks probative value when compared to the 2017 VA examiner's opinion.  

Thus the Board finds that the preponderance of the competent medical evidence fails to show entitlement to service connection for a left knee disorder on a direct basis, or on the basis of arthritis developing within the one year presumptive period contemplated by 38 C.F.R. § 3.307, 3.309. 

In reaching this decision the Board has considered the Veteran's lay statements and contentions of record.  In doing so, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this case, the Veteran is competent to report symptoms of his claimed knee disorder and to report a continuity of symptoms since service.  However, he is not competent to diagnose any knee disorder that requires performance of a specialized examination or diagnostic testing because the Veteran has not been shown to have any clinical experience, training, or education.  Thus, his contentions that he has a current knee disorder that was incurred during service are outweighed by the competent medical evidence, as described above. 

Additionally, the Board notes that the evidence weighs against a finding of service connection on the basis of continuity of symptomatology for chronic diseases (here arthritis) list in 38 C.F.R. § 3.309.  Indeed, the 2016 VA examination report provides competent medical evidence stating such did not manifest until 2010, which is many years after the Veteran's discharge from active service. 

As the preponderance of the evidence is against the claims for service connection for a left knee disorder, the benefit-of-the-doubt rule does not apply, and the claim is denied.  See 38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to service connection for a left knee disorder is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


